Citation Nr: 1736173	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  08-30 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for allergic rhinitis.

2. Entitlement to a rating in excess of 10 percent for hemorrhoids.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2007 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO; a copy of the transcript is of record.  In November 2011, the Board remanded the appeal.  It is now ready for adjudication.

The issue of entitlement to service connection for cervical spine disability has been perfected and certified to the Board; however, the Veteran is awaiting a Board hearing on this issue.  As such, the Board will not accept jurisdiction over this issue at this time.

Subsequent to the April 2017 supplemental statement of the case (SSOC), the Veteran submitted additional evidence without a waiver of initial RO consideration.  On review, however, the evidence is essentially duplicative of evidence already considered.  Thus, a remand for initial RO consideration is not required.


FINDINGS OF FACT

1. For the entire period on appeal, allergic rhinitis has been characterized by greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, without polyps.

2. For the entire period on appeal, hemorrhoids have been characterized by persistent bleeding, evidencing frequent recurrences, but not secondary anemia or fissures.

3. The Veteran has a currently-diagnosed acquired psychiatric disorder, to include PTSD.

4. Service personnel records reflect problems with performance beginning in 1985, around the same period as the claimed military sexual trauma (MST).

5. The currently-diagnosed PTSD is etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A  (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6522 (2016).

2. The criteria for a rating in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, DC 7336 (2016).

3. Resolving reasonable doubt in the Veteran's favor, an acquired psychiatric disorder, to include PTSD, was incurred in service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.


Allergic Rhinitis

The Veteran is currently in receipt of a 10 percent rating for allergic rhinitis under DC 6522.  She contends that a higher rating is warranted.  In June 2006, she asserted that her sinus condition caused her eyes to water and made it hard to breathe.  She stated that "using a nose pump causes nose bleeds."  In her September 2008 substantive appeal, she stated that her "nasal cavity [gave her] headaches and blurring visions with spots and facial pain."

Under DC 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps.  

In an April 2008 VA examination, the Veteran reported having symptoms of rhinitis two to three times a week, worse symptoms in the fall.  On examination, she was physically congested and "sounded nasally."  She denied having any incapacitating episodes.  She complained of pain in her nasal bridge, which radiated to her frontal sinuses approximately two to three times a month.  Her turbinates were enlarged bilaterally, red and swollen.  Air obstruction was about 80 percent both ways.  No polyps were detected.  

In an April 2015 VA examination, the Veteran had intermittent nasal congestion and a runny nose.  There was less than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There were no nasal polyps and no permanent hypertrophy of the nasal turbinates.  A nasal endoscopy revealed "nasal mucosa slightly congested, no discharge noted."  The examiner opined that the Veteran's allergic rhinitis did not impact her ability to work.

The threshold difference between the 10 percent rating and the 30 percent rating is whether polyps are present.  Even assuming that a greater than 50 percent obstruction is shown, the evidence does not show nasal polyps.  Therefore, for the entire period on appeal,  a rating in excess of 10 percent for allergic rhinitis is not warranted. Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  

Hemorrhoids

The Veteran is currently in receipt of a 10 percent rating for hemorrhoids under DC 7336.  She contends that a higher rating is warranted. In June 2006, she stated that after sitting for a half hour the hemorrhoids were irritated, making it so that she had to shift and move.  

Under DC 7336, a 10 percent rating is warranted when hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is warranted when there is persistent bleeding and with secondary anemia, or with fissures. 

In an April 2008 VA examination, the Veteran reported experiencing anal itching, and sometimes having swelling and perianal discharge.  She reflected that these symptoms were constant.  There was no fecal incontinence.  She stated that she had some bleeding when she wiped almost every day.  She did not use any treatment and the hemorrhoids did not affect her activities of daily living or occupation.  There were no signs of anemia and no fissures.  On examination, there were two hemorrhoids measuring one centimeter or less and no signs of bleeding.  

In a March 2015 letter, the Veteran's treating VA physician stated that she continued to have hemorrhoid flares resulting in rectal bleeding and requiring treatment with topical medications.  In an April 2015 VA examination, she reported mild or moderate symptoms of hemorrhoids, with "itching and irritation occasionally when there is a flare."  On examination, she had small or moderate external hemorrhoids.  No fissures, anemia, or thrombosis were noted.

Upon review of all the evidence, both lay and medical, a rating in excess of 10 percent for hemorrhoids is not warranted, for the entire period on appeal.  As noted above, the April 2008 and April 2015 VA examination reports indicated that the Veteran had constant symptoms of itching, swelling, and discharge.  These symptoms are indicative of frequent recurrences, which are specifically contemplated in the 10 percent rating criteria under DC 7336.  While the April 2008 VA examination report indicated that the Veteran had "bleeding when she wiped almost every day," the evidence indicates that she does not have symptoms of secondary anemia or fissures, as is required for a rating in excess of 10 percent.  

For these reasons, a rating in excess of 10 percent for hemorrhoids is not warranted.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  

The Board also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, however, the evidence indicates that the Veteran has been employed since at least 2011.  Thus, Rice is inapplicable since there is no evidence that raises the issue of unemployability due to the service-connected disabilities.

Service Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders "noted" at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions that are recorded in the examination reports are to be considered as "noted," and history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304. 

If a disorder was not "noted" on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097.

In short, the effect of 38 U.S.C.A. § 1111 may be summarized as follows: When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting service and not aggravated by service.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim is one for service connection.  No deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.

In the case of conflicting medical opinions, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  Other factors affecting the probative value of a medical opinion include thoroughness and degree of detail, and a well-reasoned rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  The credibility and weight to be attached to these opinions is within the province of the Board.  

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  In this case, the Board finds that the evidence is in relative equipoise in showing that the Veteran experienced an MST during service, which is related to her current PTSD.

As an initial matter, the Veteran's VA treatment records reflect diagnoses of bipolar disorder, dysthymic disorder, a mood disorder, PTSD, personality disorder, cocaine dependence, alcohol abuse, cannabis abuse, and depressive disorder.  The November 2010 VA examiner diagnosed the Veteran with PTSD, a mood disorder not otherwise specified (NOS) and polysubstance dependence in remission.  Therefore, a current acquired psychiatric disorder is shown.

Next, there is no clear and unmistakable evidence that the Veteran's acquired psychiatric disorder preexisted service.  No acquired psychiatric disorder was "noted" upon her entry to service.  While there is evidence of record that she was sexually abused prior to service and the October 2002 and November 2010 VA examiners linked PTSD to her civilian assaults, it is not clear whether they are referencing her pre-service sexual abuse or post-service sexual assaults.  As such, she is presumed to have been sound upon entry to service.  

Turning to the issue of an in-service injury, the evidence is in equipoise as to whether the Veteran experienced MST during service.  In a May 2011 letter, she stated that she was raped in the spring of 1985 while stationed in Korea.  She stated that this was a date rape.  She reported that she "started using drugs and drinking heavily so [she] did not feel what [she] was going through" and that this was the beginning of her drug addiction.  She indicated that she told people about her rape in Korea but was not believed.  

The service treatment records neither confirm nor deny her assertions of an MST.  However, the Veteran has never claimed to have sought medical treatment related to the MST during service.  By law, the absence of a record of an unreported sexual assault cannot be considered as evidence of the nonoccurrence of the assault under such circumstances.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  Therefore, the absence of any service record documenting the assault is not pertinent evidence that the assault did not occur.

In a PTSD claim based on in-service personal assault, evidence of behavior changes following the claimed assault is one type of relevant evidence that may corroborate a veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

Looking to other evidence of record, there are indicators tending to support a finding that the reported in-service stressor occurred.  As noted above, the MST is alleged to have occurred in spring of 1985.  The Veteran was promoted to SP4 in January 1984, which was the highest rank she attained during service.  She was awarded the Good Conduct Medal in January 1985 for the period from January 1982 to January 1985.  

The service treatment records indicated that in January 1985 the Veteran had an alcohol related injury and was subsequently evaluated for alcohol and psychiatric issues.  She reported drinking two or three beers, two to three times a week.  There was no past history of alcohol abuse.  The unit commander disapproved the counselor's recommendation.  No further services were required.  In the November 1985 Report of Medical History upon separation from active duty, she reported having had "depression or excessive worry."  The examining physician stated that her mental status was within normal limits.

Military personnel records also indicate that the Veteran had three periods of unauthorized absences - June 7-8, 1985, July 12-13, 1985, and August 2-3, 1985.  In September 1985, she was dropped from a class for missing classes and sleeping in classes.  The instructor noted that the Veteran was sent to a counselor but that the counselor did not help.  A September 1985 letter indicated that the Veteran had money problems while in Korea and that she arrived in Korea with money problems.  In October 1985, she was barred to reenlistment.  Thus, the military personnel records contain some evidence tending to reflect a change in behavior.  

Next, while the Veteran reported in 1998 having been sexually assaulted before and after service, the first evidence indicating a report of an MST was an October 2004 VA substance abuse treatment program note stating that she "reported being sexually abused as a child by her biological father, a MST, a post-service rape, and a post-service attempted rape."  

In July 2006, she first reported being verbally assaulted by her first sergeant while stationed in Korea, including with sexual terminology and references.  She stated that he called her, among other things, a "black whore and slut."  She also stated that he" referred to his private parts in a sexy manner" a few times.  She indicated that this occurred in 1985.  The earliest evidence of the Veteran being raped during service was an October 2006 VA discharge summary gave a "brief history of PTSD problems," stating that she "experienced severe sexual harassment by a superior and sexual assault by her partner while on active duty.  She had prior trauma from childhood sexual abuse, the loss of her mother to cancer at age eight, and at least two other sexual assaults."

However, in light of the in-service records and military personnel records, and the Veteran's testimony, the evidence is at least in equipoise in establishing that the MST reported as a stressor by the Veteran did occur.  Accordingly, resolving all reasonable doubt in her favor, the second element of a service connection claim, in-service incurrence of an injury, is established.

Finally, the weight of the evidence tends to support a finding that the Veteran's current acquired psychiatric disorder is related to the MST during service.  While the October 2002 and November 2010 VA examiners attributed PTSD to her civilian sexual assaults, these opinions did not adequately consider the reports of MST.  At the time of the October 2002 VA examination, she had not reported an MST; therefore, the opinion has lesser probative value.  

The November 2010 examiner diagnosed the Veteran with PTSD, mood disorder NOS, and polysubstance dependence in remission.  He stated that the Veteran's PTSD was related to civilian traumas.  He noted the Veteran's reported post-service sexual assaults in 1986 and 1995, her inpatient treatment "for PTSD due to civilian sexual trauma, and possible sexual harassment in the service."  He also noted that the 2002 VA examiner had related PTSD to civilian sexual trauma.  No rationale was given to explain why the examiner attributed PTSD to civilian sexual traumas and not her "possible sexual harassment in the service."  

The examiner further opined that the Veteran's PTSD and depression were not related to her back disorder, based on the lack of nexus in her treatment records and the fact that her complaints during the examination were related to PTSD.  This opinion does not include a rationale to support his finding that PTSD was related civilian sexual trauma.  He did not give any reason why he characterized her claimed MST as "possible sexual harassment in the service."  

In light of the finding above, the evidence is at least in equipoise in establishing that the MST reported as a stressor by the Veteran did occur and the examiner's lack of rationale explaining why he characterized the MST as "possible," the November 2010 examiner's opinion as to the etiology of the Veteran's PTSD has lesser probative value.

Evidence supporting a nexus between the MST and PTSD includes a June 2008 VA psychiatry treatment note indicating that "notes from remote data reports patient being molested by her father, her MST happened as she was already emotionally vulnerable to the assault."  She was diagnosed with bipolar disorder, a history of MST, and PTSD.  As explained above, the Veteran is presumed to have been sound upon entry to service.  

In July 2008, the Veteran's treating VA clinical psychologist stated that she had been diagnosed with PTSD resulting from MST.  The psychologist stated that during treatment the Veteran "disclosed for the first time about the ongoing degrading treatment she received from her Sgt. while she was overseas, where she endured constant humiliation by his use of sexually loaded racial slurs and character insults, causing her to feel powerless and trapped."  The psychologist went on to state, "It was not until about the sixth week of therapy that she reluctantly disclosed that she had been sodomized against her will in the military, but that she had difficulty understanding it as rape because she had 'liked the guy' and was ashamed and guilt-ridden about the episode."  

Finally, the psychologist stated that the Veteran "described her added sense of helplessness since the only person to whom she could have gone for help, her 1st Sgt., was the same person who had been racially harassing and abusing her."  This disclosure was further documented in a July 2006 VA treatment record.  While this opinion is probative as to the connection between the Veteran's MST and PTSD, the probative value is somewhat limited by the fact that it does not mention the effect of the Veteran's civilian sexual assaults on the PTSD diagnosis, or any of the Veteran's other psychiatric diagnoses.  

A March 2011 VA psychiatry emergency department treatment note indicated that the Veteran's "diagnosis of MST/PTSD is related to severe sexual harassment by a superior and sexual assault by her partner while on active duty.  She also had prior trauma from childhood sexual abuse and two other sexual assaults."  

The weight of the evidence, both lay and medical, supports a finding that the Veteran's current PTSD is related to the MST during service.  For the reasons explained above, the probative value of the negative nexus opinions from the October 2002 andNovember 2010 examiners are outweighed by the positive nexus opinions in the June 2008 and March 2011 VA treatment notes, as well as the July 2008 opinion from the Veteran's treating psychologist.  Accordingly, a nexus between the current acquire psychiatric disorder, to include PTSD, and the MST is established. 

For these reasons, and resolving all reasonable doubt in favor of the Veteran, an acquire psychiatric disorder, to include PTSD, is related to the MST during service.  Accordingly, the appeal is granted.

With respect to all the claims, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, no further action is necessary in this regard.


ORDER

For the entire period on appeal, a rating in excess of 10 percent for allergic rhinitis is denied.

For the entire period on appeal, a rating in excess of 10 percent for hemorrhoids is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


